Citation Nr: 0100129	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-17 288	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized and paid as the 
veteran's unremarried surviving spouse for a period prior to 
October 1, 1998.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had recognized active guerrilla service on 
November [redacted], 1942, the date he was killed in action.

In a December 1997 administrative decision, the Manila, 
Republic of the Philippines VA Regional Office (RO) 
determined that the appellant was no longer entitled to VA 
recognition as the veteran's surviving spouse and thereby 
terminated her award of Dependency, Indemnity and 
Compensation (DIC) benefits, effective January 1, 1959.




FINDINGS OF FACT

1.  The RO awarded DIC benefits to the appellant, as the 
unmarried widow of a veteran, whose death was due to service, 
from March 21, 1950.

2. In a December 1997, administrative decision, the RO 
determined that the appellant could no longer be recognized 
as the veteran's surviving spouse, effective January 1, 1959.

3. The credible and persuasive evidence shows that beginning 
in about 1958, the appellant lived with another individual of 
the opposite sex and held herself out openly to the public as 
his wife in a relationship which consisted of more than 
short, sporadic engagements.

4.  The appellant did not terminate the relationship or 
conduct which had created an inference of remarriage prior to 
his death in 1997.





CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse, for the purposes of reinstatement of VA 
benefits prior to October 1, 1998.  38 U.S.C.A. § 101(3) 
(West 1991), (as amended at Public Law (Pub.L.) 87-674, 76 
Stat. 558 (September 19, 1962); Pub. L. 101-508, § 8004, 104 
Stat. 1388-343 (Nov. 5, 1990); and Pub. L. 102-568, § 103, 
106 Stat. 4320, 4322 (Oct. 29, 1992)); 38 C.F.R. §§ 3.1(j), 
3.50(b), 3.55(a), 3.102, 3.215 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant initially filed for benefits as the veteran's 
widow in 1950.  Based on affidavit evidence and testimony, it 
was determined that the appellant and the veteran had been 
married on September [redacted], 1937.

In correspondence to the appellant dated in April 1952, she 
was informed that she had been held to be the unremarried 
widow of the deceased veteran and that compensation would be 
forthcoming.  She was also informed that if she were to 
remarry, she was not thereafter to endorse any check and that 
DIC would be discontinued as a result.  

A Field Investigation was held during 1963 and 1964 as to an 
alleged relationship between the appellant and another man, 
JR, which predated 1937, and which produced offspring.  

The premise of the Field Investigation was that if the 
appellant and JR had a legal marriage, this would have placed 
an impediment on the marriage between the veteran and the 
appellant in 1937, rendering it null and void.  It was held 
that the marriage between the veteran and the appellant had 
been valid and benefits continued.  

However, in the course of that action, the appellant was 
deposed by the examiner as to her situation after the 
veteran's death.  Specifically, the exchange was as follows 
[the transcript having been read thereafter by the appellant 
and signed in June 1964 as accurate]:

Q.  Is it not true that after the death 
of the veteran, you have remarried?
A.  No, sir.
Q.  Have you lived with another man in 
the relationship of husband and wife 
since the death of the veteran?
A.  No, sir.
Q.  Have you become pregnant or given 
birth to any child by another man during 
the same period?
A.  No, sir.
Q.  How are you known in the community?
A.  As the unremarried widow of the 
veteran...
Q.  How do you represent or hold yourself 
out to the people in the community?
A.  As such widow...
Q.  Who are your present house 
companions?
A.  My married son, (R), and his family 
consisting of his wife (SB), and their 
five living children.
 
On the back of a VA Form 21-0537, Marital Status 
Questionnaire, sent to the appellant by the RO, which re-
stated the criteria for continuing to receive DIC benefits 
and asked that she respond to specific questions, a 
handwritten notation from the appellant dated August 13, 1990 
and received August 16, 1990, stated that "I am still the 
widow of the deceased veteran (named herein)".  She also 
checked the box on that form that reflected that she had not 
remarried since the death of the veteran, and otherwise 
indicated as "NA" all other questions.

In November 1993, additional benefits on the basis for need 
for regular aid and attendance were granted the appellant.

In June 1996, however, the appellant's monthly benefits were 
suspended until her whereabouts and existence could be 
confirmed.  It was noted that she was no longer living at her 
prior address.  Several affiants indicated that she had not 
lived there for about a year, that she was still alive, and 
one family member thought she was on vacation, but none could 
give her new address.  

Soon thereafter, correspondence as received from the 
appellant to the effect that she had not been at the prior 
address because she was then visiting one of her 
granddaughters.  She confirmed her current address.

In the interim, a request for a Field Investigation was 
instituted as part of the Aged Beneficiary Project, dated in 
July 1996.

A Field Investigation report, a VA Form 27-3537b dated in 
August 1996, was to the effect that the appellant was not 
living at her given address; and further, that witnesses had 
been interviewed who said she was living with another man 
elsewhere at an unknown specific address.  It was recommended 
that benefits be stopped until she could be found and her 
marital status confirmed.

In September 1996, the appellant was notified that DIC 
benefits were suspended pending additional information as to 
her whereabouts.

One investigative report was to the effect, in summary, that 
the appellant was felt [by the one witness who could or would 
actually identify her] to be living with "her husband" in a 
given area, and that she was not residing at her given 
address but only picked up her check there.  Further 
investigation was to be instituted as to her marital status 
and related factors.

A further report of Field Investigation dated in January 1997 
was to the effect that according to a number of credible 
community members [who had been interviewed from the 
community in which the appellant was actually residing], the 
appellant was living in a marital relationship with a man, 
namely AL, and had been in such a relationship for some time 
although none were able to verify whether they were or were 
not legally married or merely living as such.

The Field Investigator queried the appellant who responded 
that she had lived but never contracted a marriage with JR 
and had two children with him before she married the veteran 
in 1937; that she later heard that he had died in the U.S.; 
that after she ceremonially married the veteran in 1937, they 
had a child who died in miscarriage; and that she lived with 
AL from 1959 but had not contracted a marriage with AL for 
fear of losing her VA benefits.  She said that she and AL had 
separated sometime in 1987 and that several years later, she 
had heard that he had died in January 1997.  She further 
stated that during the time she and AL were together, they 
introduced themselves as lived-in partners to their friends 
and neighbors, and that they had no conjugal properties.  

A death certificate was acquired showing that AGL had died on 
January [redacted], 1997 in the general location cited by those 
noted above as indicating the cite of the appellant and her 
husband's residence.

On further inquiry, the appellant denied that she was married 
to AL, and several neighbors either indicated that they had 
not met her, or that they did not know if she was remarried, 
nor was she presently (in late 1996/early 1997) living with 
anyone in a martial relationship.

A memorandum prepared after the report of the February 1997 
Field Investigation was reviewed is of record.  It noted that 
the appellant had admitted that she lived with AL in 1959 but 
said she had not contracted a marriage with him for fear of 
losing her VA benefits; that they had separated in 1987 and 
that she had heard that he died in January 1997; and they had 
both introduced themselves as lived-in partners.  

The investigator was instructed to further pursue various 
specific questions, addressing them to the appellant, to 
include why she concealed her relationship with AL when 
interviewed in 1964; what was her true marital status, etc.; 
and to take depositions from others as well.

In another extensive series of queries and responses, the 
appellant stated that she had only been married once in her 
lifetime, in 1937, to the veteran; that she lived with him 
until his death during the war.  Specifically, the pertinent 
portions of the transcript of the interview stated as 
follows:

Q.  In your whole life, how many times 
[have you] been married legally?
A.  Only once, and that was my marriage 
to the veteran...I could no longer recall 
the exact date of our marriage but I 
believe it was sometimes in 1937.  We 
were married here in ... and our marriage 
was solemnized by a judge.
Q.  Do you have any children with (the 
veteran)?
A.  None.  However I would (like) to 
mention(ed) that I got pregnant but had 
(a) miscarriage.
Q.  For how long did you live with (the 
veteran)?
A.  Since the time of our marriage (1937) 
up to the time of his death during the 
war.
Q.  Do you have children with other man?
A.  Yes.  I have two living children with 
my first husband, JR, namely (...). They 
are both in the States.  I was not 
married legally to JR.  We just lived 
together in a husband and wife 
relationship in ... and after living 
together for more or less 5 years, we got 
separated because of his relationship 
with another woman with whom he married 
legally.
Q.  Were you involved with any man in any 
kind of marital relationship since the 
death of (the veteran)?
A. Yes.  I admit that I had marital 
affair with (AL).  Our relationship 
started I believe sometimes in 1958.
Q.  Were you married legally to AL?
A.  No we were not married legally.
Q.  If you were not married legally to 
A(L), how do you described your marital 
affairs with him?
A.  Although we were not married legally, 
I describe our relationship just like a 
husband and wife.
Q.  Did you live with (AL) in one house?
A.  Yes.  We lived together at...then 
transferred to... also at...and at ...
Q.  Do you have children with [AL]?
A.  No, we are childless.
Q.  What is the civil or marital status 
of [AL] when you began your marital 
affairs in 1958?
A.  He was single.
Q.  If he was single and you were already 
a widow at that time, why you did not 
legalize your relationship?
A.  I am not in favor of legalizing our 
relationship as this might affect my 
benefits.
Q.  For how long did you maintain your 
marital affairs with [AL]?
A.  From 1958 up to the time of his death 
on January [redacted], 1997.
Q.  Did you live continuously together 
with [AL]?
A.  Yes, we lived together although there 
were some quarrels and 
misunderstanding(s).  Because of some 
misunderstanding(s) sometimes in 1996, I 
decided to stay permanently in...at my 
present address while [AL] stay(ed) 
in...When he got sick, I just visit(ed) 
him in ...only once in awhile.  In fact, 
he was alone in ...when he died.  I was 
only informed by his brother (DL) about 
the death of A.
Q.  Were you been investigated by the VA 
before concerning your relationship with 
[AL]?
A.  Yes.
Q.  Did you admit to the investigator 
your relationship with [AL]?
A.  No.  I did not admit my affair with 
[AL] as I was afraid that it might affect 
my benefits.
Q.  Was your relationship with A known to 
your neighbors in ..., and ..., and ...?
A.  Yes, I was not hiding my relationship 
with [AL] to our neighbors.
Q.  How about in this place (where the 
interview was being undertaken)?
A.  He is not well known in this place.  
Only few people knows him as he visits 
this place only once in a while.
Q.  I have no more questions to ask, do 
you wish to add anything more to say?
A.  I would like to mention(ed) that I 
did not admit the truth about my affair 
with [AL] during the time I was 
investigated by the VA as this might 
affect my pension.  I am asking for an 
apology for not being straight during the 
previous investigation.
Q.  What is your highest educational 
attainment?
A.  High school graduate.  I can read and 
write English.

The appellant certified that she had read the foregoing 
deposition which was also translated to her in Tagalog 
dialect which she also speaks fluently, and that the contents 
therein were true to the best of her knowledge and belief, 
and her thumb print was affixed thereto.

Citing the findings of Field Investigations conducted in 
August 1996, January, February and November 1997, and other 
evidence, the Field Investigator concluded that the 
appellant, who was said to be cooperative and provided her 
written deposition, had "confirmed her marital relationship 
with AL and admitted that they continuously lived together 
until his death".

The appellant was notified of the aforementioned decision in 
April 1998.  

The appellant subsequently submitted correspondence decrying 
that she had lived with AL but had never set herself out as 
being married to him.  

The appellant was informed that based on the benefits paid to 
her, this decision had created an overpayment in a 
significant amount from 1959 to March 1998.

The appellant's son wrote in November 1998 that she had never 
been instructed in the regulations which precluded her 
conduct and that she was penalized as a result.  

A memorandum was filed in the claims folder from the Chief 
Investigator to the effect that the written deposition in 
October 1997 had been taken in the appellant's home with 
witnesses, with the interview in Tagalog, understood by all 
involved; and that before she signed it as accurate, the 
entire thing had been read to her as translated into Tagalog.  
It was also noted that some other statements of record (and a 
new address) had apparently been prepared by a "fixer" and 
did not indicate that the appellant had been apprised of what 
they said in a language she could understand, and as a 
result, this would be discountable.


Pertinent Law and Regulations

VA regulation provides that except as provided in § 3.52, a 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in § 
3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50.

It is also noted that on or after January 1, 1971, benefits 
may be resumed to an unmarried surviving spouse upon filing 
of an application and submission of satisfactory evidence 
that the surviving spouse has ceased living with another 
person and holding himself or herself out openly to the 
public as that person's spouse or that the surviving spouse 
has terminated a relationship or conduct which had created an 
inference or presumption of remarriage or related to open or 
notorious adulterous cohabitation or similar conduct, if the 
relationship terminated prior to November 1, 1990.  Such 
evidence may consist of, but is not limited to, the surviving 
spouse's certified statement of the fact.  38 C.F.R. §§ 
3.55(3) and (4), 3.215.

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 
1990), to create a permanent bar to reinstatement of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
reinstatement of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying remarriages were terminated by a 
divorce proceeding which had been initiated prior to November 
1, 1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102- 
568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) 
was signed.  This bill added a new subsection (e) to 38 
U.S.C. § 1311, which governs the payment of DIC to a 
surviving spouse.  Section 1311(e)(1) provides that 
remarriage shall not bar a surviving spouse's eligibility for 
Dependency and Indemnity Compensation (DIC) if the remarriage 
is terminated by death, divorce, or annulment (unless VA 
determines that divorce or annulment was secured through 
fraud or collusion) and Section 1311(e)(2) provides that DIC 
is not barred if a surviving spouse ceases living with 
another person and holding himself or herself out openly to 
the public as that person's spouse. 

In effect, subsection (e) of Section 8207 reinstates the pre-
1990 rules for the reinstatement of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, setting out that a 
surviving spouse who remarries after the death of a veteran 
can be reinstated as surviving spouse, for the purposes of 
being eligible for reinstatement of DIC benefits, when that 
subsequent marriage terminates.  However, the law precludes 
payment under the new 38 U.S.C.A. § 1311(e) for any month 
prior to October 1998. PL 105-178 § 8207, 112 Stat. 495 (June 
9, 1998).

Also, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC.  See 
Pub. L. 105- 178 § 8207, 112 Stat. 495 (June 9, 1998); see 
also VA General Counsel Precedent Opinion 13-98 (September 
13, 1998).

It is noted that legislative history clearly shows that in 
1962, the Veterans' Administration, [now the Department of 
Veteran's Affairs or VA], recognized that in order to avoid 
the "remarriage" bar to payment of widow's benefits, women 
entered into illicit relationships with men and held 
themselves out to the public to be their wives, but they 
continued to receive benefits as the widow of a veteran.  In 
order to eliminate these abuses and because it was believed 
that Congress did not intend or desire that the Government 
assume any obligation to continue payment of gratuities to a 
claimant who after her veteran husband's death entered into a 
relationship giving rise to an inference of remarriage, an 
administrative standard rule was adopted.  The VA adopted a 
rule, which provided that where certain facts existed, it 
would be presumed that a remarriage had occurred.

Under the administrative standard, it was determined that 
where there was evidence indicative of remarriage, the 
claimant was immediately placed under the burden of 
establishing by clear and convincing evidence that she had 
not remarried, as a condition to the continuing receipt of 
gratuitous death benefits.  The administrative rule provided 
that the presumption of remarriage existed when there was 
proof of a cohabitation by the widow with a man as man and 
wife; a "holding out" by the two persons to the general 
community in which they reside that they were husband and 
wife (which generally was embraced in the requisite 
cohabitation); and a general reputation in such community 
that they were married to each other.  See S. Rep. No. 1842, 
87th Cong. 2nd Sess. 1962, reprinted in 1962 U.S.C.C.A.N. 
2589; See also H. Rep. No. 1459, 87th Cong. 2nd Sess. 1962.

However, because of questions about and challenges to the 
validity of the VA's "inference of remarriage" or 
"presumption of remarriage" rule, in 1962 Congress enacted 
Pub. L 87-674 to provide statutory confirmation for the VA's 
rule. Explanations of the bill provide that it was enacted to 
confirm the VA's administrative rule and to establish a 
statutory test to be applied in such cases.  As such, 
Congress essentially agreed with the administration's 
presumption of remarriage test with the exception of two 
variations.  Unlike the administrative rule, the bill 
rendered the matters of reputation in the community and legal 
impediment immaterial.  See S. Rep. No. 1842, 87th Cong. 2nd 
Sess. 1962, reprinted in 1962 U.S.C.C.A.N. 2589; See also H. 
Rep. No. 1459, 87th Cong. 2nd Sess. 1962.

It is also acknowledged that in the 1962 explanation of the 
bill, Congress determined that a relationship which is 
secretive, which consists of occasional short interludes 
(such as overnight or over a weekend), or which is otherwise 
ostensibly illicit in nature is not contemplated within the 
scope of the proposed statutory restriction.  Congress 
intended, however, that in any case in which the restriction 
is properly found to require denial or discontinuance of 
benefits to a widow, such determination would constitute a 
permanent bar to benefits and termination of the proscribed 
relationship, either before or after the determination, would 
be immaterial.  See S. Rep. No. 1842, 87th Cong. 2nd Sess. 
1962, reprinted in 1962 U.S.C.C.A.N. 2589; See also H. Rep. 
No. 1459, 87th Cong. 2nd Sess. 1962.

With respect to the foregoing congressional intent, the Board 
initially recognizes that when determining whether a widow's 
relationship is indicative of remarriage, Congress excluded 
relationships which were secretive, consisting of occasional 
short interludes, or which otherwise were ostensibly illicit 
in nature.

Analysis

The Board is cognizant of its duty as the fact finder to 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and to provide reasons for its rejection of any 
material evidence favorable to the appellant.  Caluza v. 
Brown, 7 Vet. App. 498, 506; Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 52-53 
(1990). 

The evidence in this case is admittedly not entirely 
unequivocal.  Nonetheless, in this case, for the reasons 
discussed below, the Board finds that the credible and 
persuasive evidence of record supports that entitlement to 
recognition as the veteran's surviving spouse, for the 
purposes of reinstatement of VA death pension benefits (prior 
to October 1, 1998, as stated in the law restoring such 
benefits, and subsequent to the death of AL in 1997), is not 
warranted. 

The credible and persuasive evidence of record shows that the 
appellant lived with another person of the opposite sex and 
held herself out openly to the public to be the spouse of 
such person.  

Although the appellant and her son have recently alleged that 
she did not know what was required, on the contrary, she was 
affirmatively informed as to what would terminate her 
benefits as an unremarried spouse when she was first given 
such benefits in 1952, and was reinformed on numerous 
occasions thereafter.  In fact, she has repeatedly admitted 
that she knew what was required (an argument she has 
curiously raised in the context of alleging that she lived as 
husband and wife with AL but that she did not act like they 
were spouses so as not to lose her benefits).

The probative value of the documentary evidence is lessened 
by the fact that it appears to have been created subsequent 
to the 1996 field investigation, when the appellant would 
have had an incentive to create evidence that she held 
herself out only as the veteran's widow rather than as a 
living-partner and spouse of someone else. 

The appellant has recently endeavored to allege that she and 
AL were merely periodical lovers, but this is negated by the 
evidence showing their admitted continuous cohabitation as 
man and wife for decades.

The appellant attempts to discredit the field examiner's 
reports by asserting that information in the report was 
obtained under duress.  However, these assertions are 
weakened by the fact that numerous disinterested parties also 
reported that the appellant and AL held themselves out as 
husband and wife.

On the other hand, the field investigation shows that the 
appellant and AL lived in the same residence from about 1958 
until 1997 when he died; that members of the community 
believed them to be husband and wife; and that the appellant 
and AL, in fact, held themselves out as husband and wife. 

The recent field examinations must be considered in light of 
a similar examination conducted in 1964-5.  At the time of 
the earlier examination the appellant was also maintaining a 
relationship with AL, about which she then lied, (and now 
admits that she lied, as she admittedly knew it would 
jeopardize her benefits as unremarried spouse of the 
veteran).  She cannot have it both ways.

Based on the foregoing, the Board finds that the most 
credible and persuasive evidence of record shows that the 
appellant held herself out openly to the public to be the 
spouse of AL in a relationship began around 1958 or 1959 and 
continued up to the death of AL in 1997.

As discussed above, the Board finds that the testimony 
provided at the time of the field investigation is more 
credible and probative than the self-serving statements 
provided thereafter in the heat of potential termination of 
VA benefits.

The credible and persuasive evidence therefore is against 
that appellant's claim of entitlement to recognition as the 
veteran's surviving spouse prior to the end of September 
1998, as reflected by specific statutory mandates, for the 
purposes of VA benefits and is not in relative equipoise.  

Accordingly, the appellant's claim is to that extent, denied.  
38 U.S.C.A. §§ 5107; 38 C.F.R. § 3.55(a)(4).





ORDER

The appellant may not be recognized or paid as the veteran's 
unremarried surviving spouse prior to October 1, 1998.



		
	James R. Siegel
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


